DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
Applicant’s election of SEQ ID NO. 1 in the reply filed on 11/20/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28-29, 35-36 are pending.  Claims 1-27, 30-34 and 37-43 have been cancelled.
The following rejections for claims 28-29, 35-36 are maintained with response to arguetmsn follows.
This action is final. 
Withdrawn Rejections
	The rejection over 35 USC 101 made in the previous office action is withdrawn based upon amendments to the claims. 
Claim Objections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-29, 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michikawa et al. (US Patent 6462190 October 8, 2002) in view of Hogan (US Patent 5541308 July 30, 1996, previously cited).	
With regard to claim 28, it is noted that the “wherein said target region…” describes the target and not the claimed nucleic acid molecule.  As such any nucleic acid molecule that has the structure claimed in the claims would be capable of hybridizing to the target.  Michikawa et al. teaches a structure SEQ ID No. 1 (see alignment below) that is 100% identical to SEQ ID No. 1 of the instant application from nucleotides 1 to 99 (corresponding to nucleotides 446-544 of Michikawa SEQ ID No. 1).  Michikawa et al. teaches the nucleic acid probe is preferably labeled with a compound which allows detection such as fluorophores (column 16 lines 5-10 and column 17 lines 59-60).  Michikawa et al. teaches detecting of probes that detect the recited structures (column 20 lines 20-40).   
With regard to claim 35, the claim requires that the nucleic acid molecule is single stranded, as Michikawa et al. teaches a probe that hybridizes, this structure is single stranded as it would be required in order to hybridize to the target. 
   However, the prior art teaches the design of fragments of oligonucleotides (probes) for hybridization.
With regard to claims 28, Hogan et al. provides guidance for the selection of probes. 
"Once the variable regions are identified, the sequences are aligned to reveal areas of maximum homology or 'match'.  At this point, the sequences are examined to identify 
First, probes should be positioned so as to minimize the stability of the probe: nontarget nucleic acid hybrid.  This may be accomplished by minimizing the length of perfect complementarily to non-target organisms, avoiding G and C rich regions of homology to non-target sequences, and by positioning the probe to span as many destabilizing mismatches as possible (for example, dG:rU base pairs are less destabilizing than some others).  Second, the stability of the probe: target nucleic acid hybrid should be maximized.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G: C base pairs and by designing the probe with an appropriate Tm.  The beginning and end points of the probe should be chosen so that the length and %G and %C result in a Tm about 2-10 ºC higher than the temperature at which the final assay will be performed.  The importance and effect of various assay conditions will be explained further herein.  Third, regions of the rRNA which are known to form strong structure inhibitory to hybridization are less preferred.  Finally probes with extensive self complementarity should be avoided." (See Column 6 lines 66-67 and Column 7 lines 1-29).
Designing oligonucleotides to hybridize and amplify specific targets, which are equivalents to those taught in the art is routine experimentation absence secondary considerations. The prior art teaches the parameters and objectives involved in the 
With regard to claim 29, the claim require that the nucleic acid hybridizes and has the same length or a longer length as said RNA free nucleic acid sequence.  The claim therefore is interpreted as SEEQ ID No. 1, as the claims encompass the sequence and therefore it would have the same length or a longer length.  Furthermore, this size appears to be target structure dependent, however, the target is not claimed.  As such it would be any structure that is capable of hybridizing, including the composition of Michikawa in view of Hogan.  

RESULT 12
US-09-549-804C-1
; Sequence 1, Application US/09549804C
; Patent No. 6462190
; GENERAL INFORMATION:
;  APPLICANT: CALIFORNIA INSTITUTE OF TECHNOLOGY
;  APPLICANT:  Michikawa, Yuichi
;  APPLICANT:  Attardi, Giuseppe
;  TITLE OF INVENTION: METHODS OF DETECTION AND MODULATION OF AGE-RELATED
;  TITLE OF INVENTION:  MUTATIONS
;  FILE REFERENCE: CIT1180-1
;  CURRENT APPLICATION NUMBER: US/09/549,804C
;  CURRENT FILING DATE:  2000-04-14
;  PRIOR APPLICATION NUMBER: 60/129,326
;  PRIOR FILING DATE: 1999-04-14
;  NUMBER OF SEQ ID NOS: 3
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 1
;   LENGTH: 660
;   TYPE: DNA

US-09-549-804C-1

  Query Match             100.0%;  Score 99;  DB 6;  Length 660;
  Best Local Similarity   100.0%;  
  Matches   99;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACATTATTTTCCCCTCCCACTCCCATACTACTAATCTCATCAATACAACCCCCGCCCATC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        446 ACATTATTTTCCCCTCCCACTCCCATACTACTAATCTCATCAATACAACCCCCGCCCATC 505

Qy         61 CTACCCAGCACACACACACCGCTGCTAACCCCATACCCC 99
              |||||||||||||||||||||||||||||||||||||||
Db        506 CTACCCAGCACACACACACCGCTGCTAACCCCATACCCC 544

Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below. 
The reply asserts that although the sequence is identical to the sequence of Michikawa et al. that Michikawa are directed to mutations and not a target region in a eukaryotic mitochondrial genomic DNA (p. 4-6).  The reply provides post published publications that prove the mREP probe has the property to specifically label DNA and engage in initiation of mtDNA replication (p. 7).  The reply provides a detailed description of these post published probes that represent SEQ ID No. 1 in the instant application (p. 7-9).  The reply asserts that therefore the probes asserted are difference as Michikawa et al is directed to mutated variations of the probe and that the probes of Hogan would be at most 50 bp according to Hogan (p 10).
These arguments have been reviewed but have not been found persuasive. 
The reply asserts that Michikawa et al. intended use was to design probes, however, the claims are drawn to compositions.  such any nucleic acid molecule that has the structure claimed in the claims would be capable of hybridizing to the target.  Michikawa et al. teaches a structure SEQ ID No. 1 (see alignment below) that is 100% 
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634